Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2, 4 and 9-10 are objected to because of the following informalities: Claims 1-2, 4, 9 and 10 recites the limitation “power supply” however the specification uses the phrase “power supply section”. Since ¶0076 states “The power supply section 2 is provided so as to supply power from a power source”, Applicant should consider amending the limitation since the specification use a power supply section and a power source which are two different elements. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the same electrically-conductive metal material" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the support is formed on overall of a lower end surface of the coil” in line 6. It is not clear as to what “on overall” means. Examiner would suggest deleting “on overall of”. 
Claim 9 recites the limitation “the support is formed on an area from both end sides of the coil in a width direction of the coil toward connection section between the coil and the power supply and on the power supply in the coil with the vertical posture”. For the limitations “from both end sides of the coil” and “connection section”, there is insufficient antecedent basis for these limitations in the claim.
The rest of the claims are dependent on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mucha et al. (US 4,855,556) cited on IDS dated 19 June 2019 in view of Alcini et al. (US 4,698,473) cited on IDS dated 19 June 2019.
Regarding claim 1, Mucha et al. discloses an induction heating coil (top induction heating coil shown in Fig. 1) comprising: a coil (50, Fig. 1) configured to heat a treatment target by induction (workpiece B, Fig. 1); a power supply (“fishtails 70, 72 integrally connected with outwardly extending bars 80, 82” ) configured to supply power to the coil (50); and a cooling medium passage (“Coolant inlet 90 and outlet 92 forms a liquid circuit including an outer conduit 94 on bar 80 and another similar conduit on bar 82” ) configured to supply a cooling medium to the coil (50), wherein the coil (50) is formed in one piece of unified structure (Fig. 1), column 10 lines 62-68 and column 11, lines 1-12 discuss the claimed features above.
Mucha does not expressly show wherein the coil is formed in one piece of unified structure from the same electrically-conductive metal material, and a variation in electrical resistivity of the metal material per unit volume (mm3) is 5% or less such that 
Alcini et al. discloses an induction coil (10, Fig. 1) “formed of a commercial grade copper having a low electrical resistivity, preferably less than two micro ohm centimeters, to minimize resistive heating by current conducted therethrough” (Col. 2, lines 30-32). The metal material (copper) used to form the coil of Alcini et al. has a low electrical resistivity that would meet the required variation in electrical resistivity of the metal material per unit volume (mm3) is 5% or less. Since high-conductivity copper is most commonly used in the fabrication of induction heating coils, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the coil of Mucha et al. to be formed of copper as taught by Alcini et al. for the purpose of to minimize resistive heating by current conducted therethrough the coil.

    PNG
    media_image1.png
    1148
    894
    media_image1.png
    Greyscale

Regarding claim 2, Mucha et al. modified discloses the induction heating coil according to claim 1. Mucha et al. does not expressly disclose wherein the coil and the power supply are formed in one piece of unified structure from the same electrically-conductive metal material.
Alcini et al. discloses the induction coil (10, Fig. 1) formed of a commercial grade copper which includes “extending terminals 16 and 18 suitable for water line and electrical connections”. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the coil of Mucha 
Regarding claim 3, Mucha et al. modified discloses the 3. The induction heating coil according to claim 1. Mucha et al. further show in Fig. 1, wherein an inner circumferential surface of the coil (50) is disposed opposite to the treatment target directly (B, Gear).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mucha et al. (US 4,855,556) in view of Alcini et al. (US 4,698,473) and in view of Kostelnik et al. (US 20140132386 A1).
Regarding claim 4, Mucha et al. modified with Alcini et al discloses a method for manufacturing the induction heating coil according to claim 1. Mucha et al modified does not expressly disclose wherein the coil, the power supply, and the cooling medium passage are formed using a metal additive fabrication method.
Kostelnik et al. discloses a method for producing a coil wherein “coil windings of the coil are formed hereby, wherein at least the first winding portions are applied by means of a 3D printing method”, see Abstract. 3D printing is a metal additive fabrication process and the phrases are interchangeable. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of manufacturing of Mucha et al. modified to use a metal additive fabrication process as taught by Kostelnik et al., thereby applying a known technique to a known device (induction coil) for the purpose of reducing waste and allows businesses to produce parts faster and at a lower cost than traditional subtractive techniques and yielding predictable results.
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mucha et al. (US 4,855,556) in view of Alcini et al. (US 4,698,473) and in view of Kostelnik et al. (US 20140132386 A1) and in view of Abe et al. (JP2010100884 A) cited on IDS dated 19 June 2019.
Regarding claim 5,  Alcini et al  discloses the method for manufacturing the induction heating coil according to claim 4 except wherein a support configured to support a predetermined portion of the induction heating coil is formed by the metal additive fabrication method when the induction heating coil is formed by the metal additive fabrication method, and the support is removed from the predetermined portion after the coil, the power supply, and the cooling medium passage have been formed using the metal additive fabrication method. 
Abe et al. discloses n metal additive fabrication method wherein supports (70, Fig. 8) are fabricated on a modeling table (20, Fig. 1) for supporting a workpiece (24, Fig. 8) being created (Para. 0030). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of manufacturing of Mucha et al. to have the supports as taught by for the purpose of preventing the fabricated workpiece from joining with the modeling table allowing for easy removal of the workpiece. 



Allowable Subject Matter
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Mucha et al. and Alcini et al. both discloses an induction heating coil, and Abe et al. being a support reference discloses the use of support in an  additive fabrication method. However the prior art alone or combines fails to teach or suggest wherein “the support is formed on the coil and the support is not formed at least a furthermost end from the coil in the power supply”. There is no reason to modify the method steps of the prior art to include the missing feature.	

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761